DETAILED ACTION

Applicant’s amendment and response received on 8/1/22 has been entered. Claims 2, 4-6, 9-10, 12-13, 15-18, 20-37, 41, 46-47, 50-51, and 53-57 are now canceled, and new claims 58-60 have been added.  Claims 1, 3, 7-8, 11, 14, 19, 38-40, 42-45, 48-49, 52, and 58-60 are currently pending and under examination in the instant application.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112


The rejection of claims 3, 8, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102

The rejection of claims 42, 44, and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (2014) BMC Neuroscience, Vol. 5(4), http://www.biomedcentral.com/1471-2202/5/4, pages 1-11, as evidenced by Grimm et al. (1998) Human Gene Therapy, Vol. 9, 2745-2760, is withdrawn in view of applicant’s amendments to the claims which now recite that the kit further comprises a pre-implantation embryo comprising an intact zona pellucida.

The rejection of claims 42, 44, and 45 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0340661 (November 24, 2016), hereafter referred to as Cong et al., is withdrawn in view of applicant’s amendments to the claims which now recite that the kit further comprises a pre-implantation embryo comprising an intact zona pellucida.

Claim Rejections - 35 USC § 103

Amended and new claims 1, 3, 7-8, 11, 14, 19, 38-40, 42, 44-45, 48, and 58-60 remain or are newly rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2013) Cell Stem Cell, Vol. 13, 659-662, in view of Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, and Supplemental materials, and U.S. Patent Application Publication 2014/0359799 (2014), hereafter referred to as Wang et al. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection of record for reasons of record discussed in detail below. 
The applicant argues that the claims have been amended to recite that the pre-implantation embryo comprising an intact zona pellucida, and that none of the cited references teaches that AAV can be used to transduce a pre-implantation embryo with an intact zona pellucida. In particular, the applicant argues that the method for genetically modifying blastocysts taught by Wu et al. required removal of the zona pellucida, that conventional methods of nucleic acid delivery to embryos required removal of the zona pellucida – citing from instant specification teachings as paragraph 105 as annotated in the U.S. Patent Application Publication of this application (US 2019/0141968), and that Wang et al. only teaches to transduce embryos before they develop a zona pellucida- citing paragraphs 117-118 of Wang et al.
In response, the applicant has now incorporated the limitation that the pre-implantation embryo comprises an intact zona pellucida, a limitation previously recited in canceled claim 6. Claim 6, now canceled, was originally included in this rejection. Applicant’s argument that conventional teachings require removal of the zona pellucida in order to achieve nucleic acid delivery is not agreed. The paragraph of the specification cited by the applicant, paragraph 105, clearly teaches that microinjection of embryos is an established technique for delivering nucleic acid into pre-implantation embryo. Note that micro-injection can occur through an intact zona pellucida. Note as well that applicant’s claims read on any method of contacting the pre-implantation embryo with an AAV, which includes micro-injection. Further, paragraph 105, cited by the applicant, only states that lentiviral vectors are unable to transduce embryos with an intact zona pellucida. The specification at the cited paragraph does not make any other statement concerning the ability of other non-lentiviral viruses to transduce embryos with an intact zona pellucida. Turning to the cited references, the applicant has incorrectly stated that Wu et al. teaches the removal of the zona pellucida prior to genetic modification of zygotes. The applicant states that Wu et al. teaches in the supplemental information page 6 that the zona pellucida was removed with a Tyrode solution. However, page 6 of the Wu et al. supplemental information provides a method for generating embryonic stem cell (ESC) cultures from a blastocyst. It is this method which utilized Tyrode to remove the zona pellucida of embryos in order to obtain single outgrowth ESC cells (Wu et al., supplemental information, pages 6-7, bridging paragraphs). Wu et al. on page 7 of the supplemental information clearly teaches a technique of zygote injection where embryos were injected with Cas9 mRNA and sgRNA (Wu et al., page 7, supplemental information). Thus, Wu et al. does not teach that removal of the zona pellucida is required for genetic modification. Furthermore, the rejection of record is not based solely on the teachings of Wu et al., or Wu et al. and Tabebordbar et al. The rejection of record further cited Wang et al. to supplement the teachings of  Wu et al. and Tabebordbar et al. Wang et al. was cited for teaching the genetic modification of fertilized oocytes, pre-implantation embryos of about 2 to 8 cells- note that a 2 cell embryo is a zygote, about 16-32 cells which is known as a morula, or about 32 cells or greater known as a blastocyst in vitro, and also post-implantation embryos in vitro or in situ using an AAV virus vector (Wang et al. paragraphs 5-6, 10, and 101-102, and claim 19). The applicant argues that Wang et al. only discloses the transduction of fertilized mouse eggs prior to the development of an embryo having an intact zona pellucida, citing Wang et al. paragraphs 117-118. However, Wang et al. in paragraphs 101-102 teaches that embryos and fetuses of greater than one cell can be modified by introduction of recombinant AAV genomes, and further teaches obtaining various stage pre-implantation embryos including embryos of about 2- to 8 cells, about 16-32 cell stage (morula), and more than 32 cells (blastocysts) (Wang et al., paragraphs 101-102). Thus, contrary to applicant’s arguments, the teachings of Wang et al. are not limited to the genetic modification of one cell fertilized eggs using AAV. 
	Therefore, it is maintained that in view of the teachings and motivation provided by Wang et al. to utilize an rAAV to deliver nucleic acids for genetic modification to fertilized pre-implantation embryos, including embryos at the 2-8 cell stage, 16-32 cell stage, and over 32 cell stage- all of which comprise an intact zona pellucida, and the teachings of Tabebordbar et al. for rAAV encoding Cas9 and gRNAs specific for a gene of interest, either in a single rAAV or two separate rAAV, it would have been prima facie obvious to the skilled artisan at the time of filing to delivering Cas9 and gRNAs to a zygote or a pre-implantation embryo with an intact zona pellucida using AAV instead of by injecting mRNA coding for Cas9 and the gRNA as taught by Wu et al. with a reasonable expectation of success in editing the target genome and in using the preimplantation embryos to produce gene edited mammals. Further, in view of the detailed teachings of Wang et al. for methods of preparing rAAV cells co-transfected with plasmids encoding AAV capsid protein and helper plasmid, it would have been prima facie obvious to the skilled artisan to prepare a kit for producing an rAAV encoding Cas9 for use in genome editing of a cell in a pre-implantation embryo comprising 2-8, 16-32, or more than 32 cells, where the kit comprises an AAV vector comprising sequence encoding Cas9 operably linked to a promoter flanked by AAV ITR, a plasmid encoding an AAV capsid and a helper plasmid either in separate or the same container for use producing rAAV virus vector, and the pre-implantation embryo with a reasonable expectation of success. Finally, in regards to the kit and the further presence of instructions for packaging or using the packaged virus, it is reiterated that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 2004 WL 1068957 (Fed. Cir. May 13, 2004). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983).

	The rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over Wu et al. (2013) Cell Stem Cell, Vol. 13, 659-662, in view of Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, and Supplemental materials, and U.S. Patent Application Publication 2014/0359799 (2014), hereafter referred to as Wang et al., as applied to claims 1-3, 6-8, 11, 14, 19, 38-40, 42, and 44-45 above, and further in view of Rutledge et al. (1998) J. Virol., Vol. 72(1), 309-319, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record.
	The applicant reiterates their arguments concerning the teachings of Wu et al. and Wang et al., and further states that Rutledge does not cure the deficiencies of these references. In response, applicant’s arguments concerning the teachings of Wu et al. and Wang et al. have been addressed in detail above and have not been found persuasive in overcoming the rejection of record for a kit comprising the claimed rAAV components and a pre-implantation embryo with an intact zona pellucida. As applicant has not provided additional arguments concerning the teachings of Rutledge et al., the rejection of record stands.  

The rejection of claim 52 under 35 U.S.C. 103 as being unpatentable over Wu et al. (2013) Cell Stem Cell, Vol. 13, 659-662, in view of Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, and Supplemental materials, and U.S. Patent Application Publication 2014/0359799 (2014), hereafter referred to as Wang et al., as applied to claims 1-3, 6-8, 11, 14, 19, 38-40, 42, and 44-45 above, and further in view of Keiser et al. (2001) Cloning, Vol. 3(1), 23-30. is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record.
	The applicant reiterates their arguments concerning the teachings of Wu et al. and Wang et al., and further states that Keiser et al. does not cure the deficiencies of these references. In response, applicant’s arguments concerning the teachings of Wu et al. and Wang et al. have been addressed in detail above and have not been found persuasive in overcoming the rejection of record for a kit comprising the claimed rAAV components and a pre-implantation embryo with an intact zona pellucida. As applicant has not provided additional arguments concerning the teachings of Keiser et al., the rejection of record stands.  

The rejection of claim 49 under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2014) BMC Neuroscience, Vol. 5(4), http://www.biomedcentral.com/1471-2202/5/4, pages 1-11, in view of Grimm et al. (1998) Human Gene Therapy, Vol. 9, 2745-2760, and Sternberg et al. (1986) JBC, Vol. 187(2), 197-212, is withdrawn in view of applicant’s amendments to the claims. 

Applicant’s amendments to claims has necessitated the following new grounds of rejection. 

Amended claims 42, 44, 48, and 49 are newly rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2014) BMC Neuroscience, Vol. 5(4), http://www.biomedcentral.com/1471-2202/5/4, pages 1-11, in view of Grimm et al. (1998) Human Gene Therapy, Vol. 9, 2745-2760, and Sternberg et al. (1986) JBC, Vol. 187(2), 197-212, and U.S. Patent Application Publication 2014/0359799 (2014), hereafter referred to as Wang et al.  
Ahmed et al. teaches methods of generating a recombinant AAV virus vector encoding Cre recombinase comprising placing in a culture dish 293T cells, an AAV-Cre vector plasmid comprising a sequence encoding Cre operably linked to the CMV promoter and the packaging plasmid PGD (Ahmed et al., page 9). Ahmed et al. teaches that the resulting AAV-Cre virus produced in the cells was capable of infecting mouse cells in vitro and in vivo, expressing Cre, and mediating excision of a loxP linked stop signal present in the genome of the mouse cells (Ahmed et al., page 6 and Figure 4). Note that the culture dish is a container for the AAV-Cre vector plasmid, the packaging plasmid, the 293T cells, and the resulting AAV virus vector. In regards to the capsid, it is noted that Ahmed et al. references Grimm et al. for the pGD packaging plasmid. Grimm et al. teaches that the pGD packaging plasmid provides both the AAV rep and cap genes, and that the capsid encoded by the packaging plasmid is AAV2 (Grimm et al., page 2745). 
Ahmed et al., while teaching an rAAV virus vector encoding Cre, does not provide the nucleotide sequence of Cre present in the vector. However, at the time of filing, the nucleotide sequence for Cre was well known. Sternberg et al., for example, provides a complete sequence for P1 Cre which is identical to SEQ ID NO:5 (Sternberg et al., page 205). Thus, based on the teachings of Ahmed for an rAAV comprising a nucleotide sequence encoding Cre, it would have been prima facie obvious to the skilled artisan at the time of filing to make an rAAV encoding Cre according to Ahmed et al. and Grimm et al. using a AAV vector encoding Cre comprising a sequence as set forth in SEQ ID NO:5 as taught by Sternberg et al., where the vector is present in a container/culture dish with the packaging plasmid PGD and 293T cells with a reasonable expectation of success. 
While Ahmed et al. teaches that the rAAV comprising the Cre system can be used to genetically modify cells, Ahmed et al. does not specifically teach that the cells are a pre-implantation mouse embryos. Wang et al., supplements Ahmed et al. and Grimm et al. teaching the genetic modification of fertilized oocytes, pre-implantation embryos of about 2 to 8 cells- note that a 2 cell embryo is a zygote, or about 16-32 cells which is known as a morula, or about 32 cells or greater known as a blastocyst in vitro, and also post-implantation embryos in vitro or in situ using an AAV virus vector (Wang et al. paragraphs 5-6, 10, and 101-102, and claim 19). Wang et al. teaches that the AAV virus vector comprises a capsid from serotype AAV1, AAV6, AAV8, AAV9, or a modified capsid AAVDJ (Wang et al., paragraphs 8 and 12). Wang et al. teaches production of the AAV virus vectors by packaging capsid proteins derived from different serotypes with an AAV2 vector to generate hybrid virus (Wang et al., paragraphs 105 and 114). More specifically, Wang et al. teaches that AAV packaging involves co-transfection of HEK293-AAV cells with an AAV plasmid construct, a pHelper plasmid and a capsid plasmid  (Wang et al., paragraph 111).  Wang et al. further teaches that the AAV virus vectors can be used to modify the genome of mammalian cells including mouse, rabbit, pig, and cow cells  for the production of transgenic mice, porcines, and bovines (Wang et al., paragraphs 57 and 100). 
Therefore, in view of the teachings of Ahmed et al. to genetically modify cells using an AAV encoding Cre recombinase, and the teachings of Wang et al. that AAV can be utilized to genetically modify pre-implantation embryos, it would have been prima facie obvious to the skilled artisan at the time of filing to prepare a kit comprising an rAAV encoding Cre according to Ahmed et al. and Grimm et al., where the sequence encoding Cre comprising a sequence as set forth in SEQ ID NO:5 as taught by Sternberg et al., and where the vector is present in a container/culture dish with the packaging plasmid PGD and 293T cells, and a pre-implantation embryo with a reasonable expectation of success. 
Further, in regards to the presence of instructions for packaging in the kit, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 2004 WL 1068957 (Fed. Cir. May 13, 2004). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). Finally, in regards to the intended use of the kit “for producing an isolated recombinant Adeno-Associated Virus (rAAV) for genome editing in a cell of a pre-implantation embryo”, it is noted that the use of a product for a particular purpose is not afforded patentable weight in a product claim where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. The MPEP states that,”.. in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.” In re  Casey, 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963)(MPEP 2111.02).  

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633